DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II (claims 17-21) in the reply filed on 2/16/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 17-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sherman (US 6,141,203).
	With respect to claim 1, Sherman teaches  an electrostatic chuck (title), comprising a plate assembly formed from a first ceramic layer (24) joined to a second ceramic layer (22) with a metal joining layer (2), the plate assembly being provided with a plurality of grooves (where sleeve 21 is located) extending through the first ceramic layer (24) and through the metal joining layer to provide one or more electrode portions (20/23) formed from the metal joining layer and a dielectric material (dielectric sleeve 21) disposed in the plurality of grooves in at least the metal joining layer so as to electrically isolate the plurality of electrode portions from each other (figures 1; 4a; and 5). 

With respect to claim 19, Sherman teaches  wherein both the first ceramic layer and the second ceramic layer are formed from a ceramic selected from the group consisting of alumina, aluminum oxide, beryllia and zirconia (figures 1; 4a; and 5; and column 4, lines 33-67; and column 6, lines 8-52).
With respect to claim 21, Sherman teaches wherein the second ceramic layer (22) has a chucking surface, the second ceramic layer overlying the metal joining layer having a thickness of less than 0.012 inch (column 8, lines 22-37). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherman as applied to claim 17 above, and further in view of Nicholas et al. “Some observations on the wetting and bonding or nitride ceramics” (hereafter Nicholas).
With respect to claim 2, Sherman does not teach wherein the metal joining layer is aluminum selected from the group consisting of aluminum greater than 89% aluminum by weight, aluminum greater than 92% aluminum by weight, aluminum greater than 99% aluminum by weight and aluminum greater than 99.99% aluminum by weight.  However, Nicholas teaches bonding ceramics with a metal joining layer that is aluminum selected from the group consisting of aluminum greater than 89% aluminum by weight, aluminum greater than 92% aluminum by weight, aluminum greater than 99% aluminum by weight and aluminum greater than 99.99% aluminum by weight (page 2679).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the aluminum brazing material of Nicholas for the braze material of Sherman in order to achieve the desire wetting and a strong bond. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735